Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-11 in the reply filed on 10 January 2022 is acknowledged.  The traversal is on the ground(s) that the interpretation of the prior art to read on “a barrel” of Claim 1 is unreasonable.  Applicant’s arguments have been fully considered and are persuasive. The Unity of Invention requirement of 15 November 2021 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Kim on 22 February 2022.
The application has been amended as follows: 
Please see attached amended claims in which Claims 1, 4, and 6 have been amended and Claims 3, 12, and 13 have been cancelled.
Allowable Subject Matter
Claims 1-2, 4-11, and 14-18 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 11-13 of the claimset dated 10 
 
    PNG
    media_image1.png
    639
    375
    media_image1.png
    Greyscale

 With regard to Claim 1, Ellis discloses a low pressure liquid chromatographic cartridge having a tubular polymer container adapted to receive a chromatographic packing material (Abstract). Ellis discloses a chromatography cartridge comprising a 
 Ellis discloses the barrel comprises at least one protrusion arranged on the outer cylindrical surface and below the thread of the barrel in the direct from the end sealed by the cap, the protrusion extending essentially radially outwards from the outer cylindrical surface of the barrel (Figure 1, [0026], lip 40 on container 20 (protrusion on barrel). 
 Ellis discloses that one or more gaps or spaces or recesses 41 are formed in the flange 40 such that a locking tab 39 extends from the skirt 28 and is sized and shaped to fit into one of the recesses 41 on the lip 40 (Figure 1, [0026]-[0027]).
 However, Ellis is silent to in the embodiment of Figure 1 wherein the cap comprises a cylindrical flange arranged below the thread of the cap in the direction from the inlet end of the cap, the flange accommodating the protrusion, and at least one locking member provided on the inner cylindrical surface of the flange and extending essentially radially inwards, wherein the cartridge comprises a mechanical connection formed by the locking member of the cap and the protrusion of the barrel.
 

    PNG
    media_image2.png
    193
    376
    media_image2.png
    Greyscale

Ellis discloses in Figure 6 that the container 20 may have a bayonet mount 80 while the cap may have a lug 78 as a fastening means ([0045]). The recess 41 may be placed on a trailing end of an inclined surface on the bayonet allowing the bayonet to also lock the lug into position so as to combine the locking means and the fastening means ([0045]). In this embodiment, the bayonet 80 is the protrusion of the barrel and the lug 78 is the at least one locking member provided on the inner cylindrical surface of the flange and extending essentially radially inwards. In order to accommodate both the locking tab 39 and the lug 78 as described in [0045], the cylindrical portion of the cap comprising the lug 78 would necessarily be a flange.
 While Ellis discloses the bayonet and lug of Figure 6 as an alternative to the threads of Figure 1,  combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness, Boston Scientific Scimed Inc. v. Cordis Corp., 89 USPQ2d 1704, 1712 (Fed. Cir. 2009). One of ordinary skill in the art would be motivated to combine the two embodiments to further fasten and seal the cap to the container (barrel).
 It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the cap of Ellis comprises a cylindrical flange arranged below the thread of the cap in the direction from the inlet end of the cap, the flange Boston Scientific Scimed Inc. v. Cordis Corp., 89 USPQ2d 1704, 1712 (Fed. Cir. 2009).
 With regard to Claim 11, Ellis discloses wherein a plurality of protrusions and locking member pairs are provided on the barrel and the flange respectively (Figure 6, [0045]).
 With regard to Claims 12 and 13, there are no additional limitations present in these claims beyond what is rejected in Claim 1. Therefore, Claims 12 and 13 would be rejected under 35 USC 103 as being obvious over Ellis (US 2008/0210616) as set forth in Claim 1.




However, the Examiner could not find art better than what was cited by Applicant in the IDS dated 2 March 2020. Therefore, Claims 2-10 and 14-18 of the claimset dated 10 January 2022 were allowable. Applicant selected the limitations from Claim 3 to put into Claim 1, and cancelled Claims 3 and 12-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777